Title: From James Madison to Robert Smith, 12 September 1810
From: Madison, James
To: Smith, Robert


Dear SirMontpelier Sepr. 12. 1810
I have recd yours of the 5th. instant from Washington. The speedy return which it appears is wished by Mr. ⟨Adams⟩, is to be regretted; but if his anxiety be as great and the cause as powerful & unforeseen, as is stated, it is scarc[e]ly just to oppose his escape from ruin. I hope however that the extreme anxiety is rather that of the parent, than of Mr. ⟨A.⟩ himself; nor is it unprobable that it may be strengthened in her, by some collateral considerations not mentioned in her letter. It was my intention to accompany your ⟨official⟩ letter, with a private one to Mr. ⟨A.⟩ on the subject of his return, but postponed it, till the receipt of the papers which you forwarded, which I thought it probable, might include the expected application to which Mrs. ⟨Adams⟩ alludes. As this application has not yet arrived, and I have been & still am, much engaged otherwise, I shall wait for the next mail at least, before I return the papers with the intended addition of a private ⟨letter⟩ as you recommend.
I inclose a private letter from Mr. Erving, with the exception only of a paragraph, irrelative to the subject of it. The information it gives is the more important, as it comes in so authentic a form. Be so good as to return it thro’ the hands of Mr. H⟨amilton⟩, that its contents may be known to him. As Mr. E. was on his way to Boston thro’ N. Y. I think it probable, that Mr. G⟨allatin⟩, & Mr. E⟨ustis⟩, may be made substantially acquainted with the matter, by conversations with him.
I have not yet fixed the time of my setting out for Washington. I expect it will be near about that anticipated in your answer to Mouriers communications. Accept my respects and good wishes
James Madison
